DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-13, drawn to an article of footwear for hallux valgus suffers and last.
Group II, claim(s) 14-21, drawn to a last for making shoes with particular dimensions.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
US 2013/326914 A1 (LOPEZ JULIE [US]) discloses an article of footwear for hallux valgus sufferer which comprises a multilayered upper wherein the inner layer further comprises an elastic panel to cover the first or fifth metatarsophalangeal joint with an elastic modulus two to three orders of magnitude lower than that of the outer layer, made from foamed polychloroprene (neoprene) and an intermediate layer, between the inner and the outer layer for additional support for the ball of the foot; a dual layer midsole wherein the first layer lines the footbed and the second layer provides cushioning; and an outer sole, see document US 2013/326914 A1 (LOPEZ JULIE [US]).
US 2013/326914 A1 (LOPEZ JULIE [US]) further discloses a last for the manufacturing of shoes.

	The special technical features, as defined in Rule 13.2 PCT, of the second group of claims (i.e. claims 14-21), which are intended to be a contribution over said prior art, i.e. the hind foot section of the last is equivalent to a predetermined shoe size determined by the Paris point footwear sizing system (i.e. claim 14), apparently solve the problem of manufacturing a last with particular dimensions.
	No same or similar special technical features can be determined and different underlying problems are solved. Moreover, it is clear that the claimed inventions can be applied independently of each other, i.e. they are not necessarily inter-related.
	It appears therefore that no technical relationship between the two claimed inventions exists involving one or more of the same or corresponding special technical features, beside the common and already well known feature of using a last when manufacturing an article of footwear, see document US 2013/326914 A1 (LOPEZ JULIE [US]).
	The 2 groups of claims are thus not so linked as to form a single general inventive concept.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        


JMM
04/08/2021